DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits of claims 1 – 4 and 6 – 10.  Claim 5 has been cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation "wherein a forked clip access space underneath said hinge pin head is created when said lower push rod pushes said hinge pin" in lines 10 - 12.  This limitation fails to find 
Claim 1 further recites the limitation "said forked clip access space under said hinge pin head without prying said hinge pin head to enter said forked clip access space" in lines 14 - 16.  This limitation fails to find support in the specification, therefore it constitutes new matter.  Applicant is required to either show where the limitation can find support in the specification, or cancel the limitation.
Claims 2 – 4 and 6 – 10 are further rejected as being dependents of rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamson (U. S. Patent No. 7,152,293 B2) in view of Jones (U.S. Patent Publication No. 2005/0268448 A1) and Brohard (U.S. Patent No. 7,971,329 B1).
Regarding independent claim 1, Abrahamson teaches a hinge pin remover (Fig. 6) for removing a hinge pin (27) having a hinge pin head from a door hinge assembly (28) said hinge pin remover, comprising: a remover body (Annotated Fig. 6, with right and left side panels 2 and 3 as shown 

    PNG
    media_image1.png
    700
    552
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    437
    429
    media_image2.png
    Greyscale

Abrahamson does not teach a forked clip slidingly connected to said geared shaft, wherein said forked clip slides horizontally relative to said geared shaft, said forked clip for pulling said hinge pin as said geared wheel is rotated, wherein a forked clip access space underneath said hinge pin head is created when said lower push rod pushes said hinge pin and said forked clip access space under said hinge pin head without prying said hinge pin head to enter said forked clip access space.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abrahamson to include aa forked clip slidingly connected to said geared shaft, wherein said forked clip slides horizontally relative to said geared shaft, said forked clip for pulling said hinge pin as said geared wheel is rotated, as taught by Jones, to provide an effective device for removing a hinge pin from its anchor by utilizing the downward disc-beveled pry-wedge edge surface to provide a leveraging force to increase the prying force removal effectiveness (Paragraph [0039]). 
Brohard further teaches a forked clip access space (D; Fig. 3) underneath said hinge pin head (pin head, 30) is created when said lower push rod (18) pushes said hinge pin (hinge pin, 28) and said forked clip access space (D) under said hinge pin head (30) without prying said hinge pin head (30) to enter said forked clip access space (Col. 2, lines 57 – 66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abrahamson to include a forked clip access space underneath said hinge pin head is created when said lower push rod pushes said hinge pin and said forked clip access space under said hinge pin head without prying said hinge pin head to enter said forked clip access space, as taught by Brohard, to provide an effective device for removing a hinge pin from its anchor. 
Regarding claim 2, Abrahamson, as modified, teaches the hinge pin remover (Fig. 6), wherein said remover body (Annotated Fig. 6) comprises an: axle rod (shaft, 5) connected to said remover body (Annotated Fig. 6), wherein said geared wheel (4) rotates around said axle rod (5), and a collar (square tubular metal pipe, 1) for surrounding at least one knuckle of said door hinge assembly (28; Fig. 2; Col. 3, lines 3 – 7; further as stated, the housing 1, covers the whole door hinge assembly – which usually comprises at least 2 knuckles, so therefore it covers at least one knuckle) and for resting on said hinge 

    PNG
    media_image3.png
    266
    666
    media_image3.png
    Greyscale
  
Abrahamson does not teach a circular collar for surrounding said hinge assembly.
Jones, however, teaches a circular collar (groove recess, 52; Fig. 3A; Paragraph [0034]) for surrounding said hinge assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abrahamson to include a circular collar, as taught by Jones, to provide less friction with the interaction of the hinge and the remover body thus providing an effective device for removing a hinge pin from its anchor. 
Regarding claim 3, Abrahamson, as modified, teaches the hinge pin remover (Fig. 6), wherein said geared shaft (11) comprises: a rigidly attached upper arm (Annotated Fig. 1; upper arm is rigidly attached in that it is one piece), and a rigidly attached lower arm (Annotated Fig. 1; lower arm is rigidly attached in that it is one piece), wherein said lower push rod (12) is rigidly connected (although Abrahamson does not explicitly teach the push rod, 12 being rigid, it is obvious to one having ordinary skill in the art that push rod, 12 can be  rigidly connected in that it is affixed in a manner which allows for the rod to urge the hinge pin upward; Col. 4, lines 26 – 31) to said rigidly attached lower arm (Fig. 5).

    PNG
    media_image4.png
    369
    356
    media_image4.png
    Greyscale
 
Abrahamson does not teach wherein said forked clip is slidingly connected to said upper arm, wherein said forked clip slides horizontally relative to said rigidly attached upper arm.
Jones, however, teaches said forked clip (112/110) is slidingly connected to said upper arm (upper end surface; 72 of rod; 70; Fig. 6; Paragraphs [0045] and [0047]), wherein said forked clip (112/110) slides horizontally relative to said upper arm (upper portion of 70; Fig. 3A; Paragraph [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abrahamson to include said forked clip is slidingly connected to said upper arm, as taught by Jones, to provide an effective device for removing a hinge pin from its anchor by utilizing the downward disc-beveled pry-wedge edge surface to provide a leveraging force to increase the prying force removal effectiveness (Paragraph [0039]). 
Regarding claim 4, Abrahamson, as modified, teaches all of the limitations of claim 1 as discussed above. 
Abrahamson does not teach the hinge pin remover further comprising a retaining pin connected to said geared shaft for retaining said forked clip onto said geared shaft as said forked clip is slid. 
Jones, however, teaches the hinge pin remover (Fig. 1) further comprising a retaining pin (Annotated Figs. 4 and 6) connected to said geared shaft (70) for retaining said forked clip (112/110) onto said geared shaft  (70) as said forked clip (112/110) is slid (Figs. 7A – 7C).

    PNG
    media_image5.png
    374
    271
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    543
    689
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abrahamson to include a retaining pin connected to said geared shaft for retaining said forked clip onto said geared shaft as said forked clip is slid, as taught by Jones, to provide an effective device for removing a hinge pin from its anchor by utilizing the sliding movement to effectively pry the pin from the hinge utilizing the leveraging force to increase the prying force removal effectiveness.
Regarding claim 5, Abrahamson, as modified, teaches the hinge pin remover (Fig. 6), wherein said hinge pin (27) comprises a hinge pin head (head of pin 27; Annotated Fig. 6). 

    PNG
    media_image7.png
    454
    466
    media_image7.png
    Greyscale


Jones, however, teaches said forked clip (112/110) is slid under said hinge pin head (22) and pulls upward on said hinge pin head (Paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abrahamson to include said forked clip is slid under said hinge pin head and pulls upward on said hinge pin head, as taught by Jones, to effectively remove a hinge pin from its anchor.5
 Regarding claim 6, Abrahamson, as modified, teaches the hinge pin remover (Fig. 6), wherein said remover body (Annotated Fig. 6) comprises an axle rod (5) connected to said remover body (Annotated Fig. 6), wherein said geared wheel (4) rotates around said axle rod (5; Col.3, lines 13 - 19). 
Regarding claim 7, Abrahamson, as modified, teaches the hinge pin remover (Fig. 6), wherein said remover body (Annotated Fig. 6) comprises a collar (square tubular metal pipe, 1) for surrounding at least one knuckle of said door  hinge assembly (28; Fig. 2; Col. 3, lines 3 – 7; further as stated, the housing 1, covers the whole door hinge assembly so therefore it covers at least one knuckle) and for resting on said hinge assembly (28) for support (Figs. 5 and 6).
Abrahamson does not teach a circular collar for surrounding at least one knuckle of said hinge assembly.
Jones, however, teaches a circular collar (groove recess, 52; Fig. 3A; Paragraph [0034]) for surrounding said hinge assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abrahamson to include a circular collar, as taught by Jones, to provide less friction with the interaction of the hinge and the remover body thus providing an effective device for removing a hinge pin from its anchor. 
Regarding claim 8, Abrahamson, as modified, teaches the hinge pin remover (Fig. 6), wherein said remover body (Annotated Fig. 6) comprises a shaft channel (Annotated Fig. 4; shaft channel defined as the channel formed between side panels, 2 and 3) extending through said remover body (Annotated Fig. 6) and for guiding vertical motion of said geared shaft (Figs. 5 – 7; Col. 3; lines 30 – 35).
Regarding claim 9, Abrahamson, as modified, teaches the hinge pin remover (Fig. 6), wherein said geared shaft (11) comprises a rigidly attached upper arm (Annotated Fig. 1; upper arm is rigidly attached in that it is one piece).
Abrahamson does not teach wherein said forked clip is slidingly connected to said upper arm, wherein said forked clip slides horizontally relative to said upper arm. 
Jones, however, teaches wherein said forked clip (100) is slidingly connected to said upper arm (72; Fig. 3B), wherein said forked clip (112/110) slides horizontally relative to said upper arm (72; Fig. 3B; Paragraph [0045]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abrahamson to include wherein forked clip is slidingly connected to said rigidly attached upper arm, wherein said forked clip slides horizontally relative to said rigidly attached upper arm, as taught by Jones, to effectively remove a hinge pin from its anchor.5
Regarding claim 10, Abrahamson, as modified, teaches the hinge pin remover (Fig. 6), wherein said geared shaft (11) comprises a rigidly attached lower arm (Annotated Fig. 1; lower arm is rigidly attached in that it is one piece), wherein said lower push rod (12) is rigidly connected (although Abrahamson does not explicitly teach the push rod, 12 being rigid, it is obvious to one having ordinary skill in the art that push rod, 12 can be  rigidly connected in that it is affixed in a manner which allows for the rod to urge the hinge pin upward; Col. 4, lines 26 – 31) to said rigidly attached lower arm (Figs. 5 and 6).
Response to Arguments
Applicant’s arguments, filed April 13, 2021 with respect to rejected claims 1 – 10 under 35 U.S.C 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn.
Abrahamson, in view of Jones, teaches a hinge pin removal tool with a slidingly connected forked clip. The reference, however, fails to teach wherein a forked clip access space beneath said hinge pin head is created when said lower push rod pushes said hinge pin.
Applicant’s arguments with respect to amended claims 1 – 4 and 6 – 10 have been fully considered, however, after further consideration and in view of the amendment presented a new ground 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723